DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/01/2022 has been entered. Claims 1-20 are pending in the application. 
Applicant's amendment to claim 12 has overcome the claim objection previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to amendments to independent claim(s) 1 and 16 are moot based on the new grounds of rejection as necessitated by amendment.
Allowable Subject Matter
Claims 3, 4, 12, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In reference to claims 3, 12, 17 and 19, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claims 3, 12, 17 and 19. Claim 4 would also be allowable due to being dependent on an allowable claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the transmitting element" in "a plurality of receiving elements adapted to receive a reflected signal of the radar signal that is transmitted by the transmitting element;".  There is insufficient antecedent basis for this limitation in the claim. Claims 17-20 also rejected due to being dependent on a rejection claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,5-9,11,13,16,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Ding (US 10074907 B2).

Regarding claim 1, HONDA discloses [Note: what HONDA fails to specifically disclose is strike-through] 
A radar system (Fig. 2, radar sensor, element 1) comprising: 
at least one transmitting element (Fig. 2, transmitting antenna 2) adapted to transmit a radar signal, 
at least one receiving element (Fig. 2, receiving antenna 3) adapted to receive a reflected signal of the radar signal that is transmitted by the transmitting element (Paragraph 0025, “Preferably, the radio wave sensor 1 in the present embodiment is a Doppler radio wave sensor that utilizes the Doppler effect, and configured to detect the movement of an object based on the difference between the frequency of radio waves (transmission waves) transmitted from a transmitting antenna 2 to be described later and the frequency of radio waves (reflected waves) received with a receiving antenna 3 to be described later.”), and 
a radome (Fig. 2, housing 5; Paragraph 0033, “The housing 5 is composed of, for example a dielectric having a relatively low relative dielectric constant such as ABS (Acrylonitrile Butadiene Styrene) resin, and has a box shape having an opening in a back surface thereof. “) covering the transmitting element and the receiving element, the radome having an inner surface (Fig. 2 depicts the housing covering the transmitting antenna and receiving antenna with the housing having an inner surface (facing towards the antenna elements)) that faces the transmitting element and the receiving element (Fig. 2 depicts the inner surface of the housing facing both the transmitting antenna 2 and receiving antenna 3), the inner surface of the radome including a recess situated across from a space between the transmitting element and the receiving element (Fig. 2 depicts the inner surface of the radome including a recess, “depression 513”, to be situated across from a space between the transmitting element, “2” and receiving element, “3”), 
wherein 
the recess has a length parallel to the inner surface (see Fig. 4 which depicts the depression between 512 and 511 to have a “length” parallel to the inner surface),
the recess has a width parallel to the inner surface and perpendicular to the length (see Fig. 2 which depicts the depression 513 to have a width parallel to the inner surface and perpendicular to the length), 


Ding discloses, 
the width varies along the length (Fig. 1 depicts indentations in the radome (i.e. the “radome” is the integrated structure of parts 108 and 106), where the indentations are on the inner side of the radome as areas depicted by 124a and 124b are open and expose the antenna elements below. Side walls (i.e. 126a/126b) are sloped and therefore, the width of the indentations varies along the length of the indentation.; Col. 5, line 61-Col. 6, line 1, “According to some exemplary embodiments, the EMI shielding performance is enhanced by sidewalls 126a, 126b of apertures 124a, 124b, respectively, in EMI shield 106. Referring to FIGS. 3A through 3C, sidewalls 126a and 126b are formed at a non-perpendicular slope with respect to the top surface of EMI shield 106. That is, sidewalls 126a, 126b are formed at some predetermined acute angle θ with respect to the plane 127 of the top surface of EMI shield 106.”). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature of the radome recess to have a width which varies along the length. Both HONDA and Ding are considered analogous arts as the both disclose radome designs used with a radar device on a vehicle. HONDA discloses most of the feature of claim 1, however, HONDA fails to specifically disclose the feature of the radome recess to have a width which varies along the length. HONDA mentions in paragraph 0050, “Note that an end of the second protrusion 512 may be provided with an inclined surface (not illustrated). In this case, preferably, the inclined surface 511b of the first protrusion 511 is provided on an opposite side of the flat surface 511a from the second protrusion 512, while the inclined surface of the second protrusion 512 is provided on an opposite side of the flat surface of the second protrusion 512 from the first protrusion 511. In other words, the inclined surface 511b of the first protrusion 511 and the inclined surface of the second protrusion 512 are preferably provided on outsides in a direction in which the first and second protrusions 511 and 512 are arranged side by side.”. From this citation, we can infer that HONDA is stating that the sides of the recess 513 are angled, which would provide the feature of the width of the recess to vary along the length. However, since this feature is not clearly disclosed in the drawings, the Examiner has provided the reference Ding to disclose the feature of having angled walls as part of the recess design. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to include the recess as disclosed by HONDA to include side walls which are angled and therefore the width of the recess varies along the length of the recess. Additionally, HONDA already discloses the concept of using angled side walls in FIG. 5, element 512b, however, since this is not a part of the recess, Ding is being used to disclose the feature. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature of the radome recess to have a width which varies along the length. Such a design would provide broader apertures for the transmitting and receiving antenna elements. 

Regarding claim 2, HONDA further discloses
The radar system according to claim 1, wherein the transmitting element and the receiving element are located on a base plane (Fig. 2, transmitting antenna 2 and receiving antenna 3 are located on dielectric substrate 23; Paragraph 0027, “That is, in the present embodiment, the radiation element 21 as part of the transmitting antenna 2 and the radiation element 22 as part of the receiving antenna 3 are arranged (formed) on the same dielectric substrate 23.”), and the transmitting element and the receiving element are positioned on a respective side of a plane (Fig. 2 where the transmitting antenna 2 and receiving antenna 3 are located on substrate 23 where each element is on a respective (left side vs right side) of the substrate 23) extending perpendicular to the base plane and intersecting the recess of the radome (Fig. 2 depicts that the transmitting and receiving elements are on a respective left and right side of the substrate 23 which extends perpendicular to the base plane, 23, and interests the depression 513). 

Regarding claim 5, HONDA further discloses
The radar system according to claim 1, wherein the transmitting element and receiving element overlap when viewed in a first direction within the base plane (Fig. 4 depicts the radiation elements 21 and 22, transmitting element and receiving elements respectively, to overlap when viewing in a first direction within the base plane 23; Paragraph 0027, “That is, in the present embodiment, the radiation element 21 as part of the transmitting antenna 2 and the radiation element 22 as part of the receiving antenna 3 are arranged (formed) on the same dielectric substrate 23. The radiation elements 21 and 22 may certainly be arranged on their respective discrete dielectric substrates.”).

Regarding claim 6, HONDA further discloses
The radar system according to claim 5, wherein when viewed in a second direction being different from the first direction (Fig. 2 depicts the system viewed from a different direction than Fig. 4, where Fig. 2 is viewed from a second direction), the transmitting element and the receiving element are separated by a predetermined distance (Fig. 2 depicts the transmitting antenna 2 and the receiving antenna 3 to be separated by a distance, L1), and the recess of the radome is located within the predetermined distance above the transmitting element and the receiving element (Fig. 2 depicts the depression 513 to be located within the distance, L1, above the transmitting radiation element and receiving radiation element, 21 and 22 respectively).

Regarding claim 7, HONDA further discloses
The radar system according to claim 6, wherein the predetermined distance between the transmitting element and the receiving element (Fig. 2, distance L1) is sufficient in order to avoid a direct reflection of the radar signal within the recess in a direction toward the receiving element (Paragraph 0040, “As a result, beams r11 as larger part of beams (radio waves in different directions) of the radio waves r1 from the transmitting antenna 2 can be directed forward (towards first protrusion 511). Strengthening respective electric field coupling between the housing 5 and each of the transmitting and receiving antennae 2 and 3 enables suppressing the electric field coupling between the transmitting and receiving antennae 2 and 3 as compared with cases where the first and second protrusions 511 and 512 are not provided. It is consequently possible to reduce the radio waves r1 directly entering the receiving antenna 3 from the transmitting antenna 2.”).

Regarding claim 8, HONDA further discloses
The radar system according to claim 2, wherein the transmitting element and the receiving element are located on a printed circuit board (Paragraph 0030, “Preferably, the ground conductor 24 forms a minus conductor of each of the transmitting and receiving antennae 2 and 3 and is flat and elongated in the left-and-right direction and made of electrically conductive material such as copper foil [i.e. printed circuit board]. For example, the ground conductor 24 has almost the same shape as the dielectric substrate 23, and is arranged (formed) on a second surface (back surface) of the dielectric substrate 23.”; therefore, the radiation element 21 and 22 are located on a printed circuit board.).

Regarding claim 9, HONDA further discloses
The radar system according to claim 1, wherein: the radome (Fig. 2, housing 5) comprises a plate having at least two flat surfaces (Fig. 2, housing 5 has at least two flat surface), the recess of the radome (Fig. 2, depression 513) is located on one of the flat surfaces of the plate facing the transmitting element and the receiving element (Fig. 2 depicts the depression 513 located on a flat surface of the housing plate that faces the transmitting radiation element 21 and receiving radiation element 22).

Regarding claim 11, HONDA further discloses
The radar system according to claim 9, wherein the recess comprises surfaces that are inclined with respect to the flat surfaces of the plate (Paragraph 0049, “The flat surface 511a is parallel to a surface of the radiation element 21 (upper surface in FIG. 5) as part of the transmitting antenna 2. The inclined surface 511b inclines diagonally backward from a right edge of the flat surface 511a. In other words, the inclined surface 511b inclines relative to the flat surface 511a in a direction apart from the flat surface 511a (outward). That is, an inclination angle between the flat surface 511a and the inclined surface 511b is an obtuse angle.”).

Regarding claim 13, HONDA further discloses
The radar system according to claim 1, wherein the radome comprises a plurality of recesses (Fig. 2, depicts a plurality of depressions (i.e. recesses)).

Regarding claim 16, HONDA discloses [Note: what HONDA fails to specifically disclose is strike-through]
A radar system (Fig. 2, radar sensor, element 1) comprising: 
a transmitting element adapted to transmit a radar signal (Fig. 2, transmitting antenna 2), the transmitting element having an instrumented field of view (Fig. 2 depicts transmitting antenna 2 to have an instrumented field of view); 
a receiving element adapted to receive a reflected signal of the radar signal that is transmitted by the transmitting element (Fig. 2, receiving antenna 3); and 
a radome (Fig. 2, housing 5; Paragraph 0033, “The housing 5 is composed of, for example a dielectric having a relatively low relative dielectric constant such as ABS (Acrylonitrile Butadiene Styrene) resin, and has a box shape having an opening in a back surface thereof. “) covering the transmitting element(Fig. 2 depicts the housing covering the transmitting antenna and receiving antenna with the housing having an inner surface (facing towards the antenna elements)) that faces the transmitting element(Fig. 2 depicts the inner surface of the housing facing both the transmitting antenna 2 and receiving antenna 3), the radome including a recess on the inner surface, the recess being situated across from a space between a first one of the transmitting elements and a first one of the receiving elements (Fig. 2 depicts the inner surface of the radome including a recess, “depression 513”, to be situated across from a space between the transmitting element, “2” and receiving element, “3”), 





Ding discloses [Note: what Ding fails to disclose is strike-through], 
A radar system (Fig. 1, automotive radar module, 100) comprising: 
a plurality of transmitting elements adapted to transmit a radar signal (Fig. 1, antenna patch pattern 120b includes a plurality of transmitting element where each line is considered one “transmitting antenna element”; Col. 7, lines 31-39, “As shown in FIGS. 5A and 5B, automotive radar module 200, which can be the same as or an alternative to automotive radar module 100 illustrated in FIGS. 1-4D, includes an EMI shield component 206 over a printed circuit board 204 on which transmit and/or receive antenna patterns are formed. It will be noted that the illustrations of FIGS. 1-4D and the detailed description thereof is applicable to the automotive radar module 200 illustrated in FIGS. 5A and 5B.”), each of the transmitting elements having an instrumented field of view (Fig. 1, implicit, each transmitting element has “an instrumented field of view”); 
a plurality of receiving elements adapted to receive a reflected signal of the radar signal that is transmitted by the transmitting element (Fig. 1, antenna patch pattern 120a includes a plurality of transmitting element where each line is considered one “transmitting antenna element”; Col. 7, lines 31-39, “As shown in FIGS. 5A and 5B, automotive radar module 200, which can be the same as or an alternative to automotive radar module 100 illustrated in FIGS. 1-4D, includes an EMI shield component 206 over a printed circuit board 204 on which transmit and/or receive antenna patterns are formed. It will be noted that the illustrations of FIGS. 1-4D and the detailed description thereof is applicable to the automotive radar module 200 illustrated in FIGS. 5A and 5B.”; Col. 7, lines 50-56, “Referring to FIG. 5A, arrow 210 indicates the radar signal reflected from a target and received directly from the target through effective radiation aperture 208A. Arrow 212 indicates a radar signal also reflected from the target, but received in effective radiation aperture 208A, i.e., propagating through effective radiation aperture 208A, after reflection from the angled sidewall of EMI shield 206.”); and 
a radome covering the transmitting elements and the receiving elements (Fig. 1 depicts the radome (i.e. the “radome” is the integrated structure of parts 108 and 106), where the radome covers antenna elements 120a and 120b), the radome having an inner surface that faces the transmitting elements and the receiving elements (Fig. 1 where the “radome” (i.e. the “radome” is the integrated structure of parts 108 and 106) has an inner surface that faced elements 120a and 120b), the radome including a recess on the inner surface (Fig. 1 depicts the radome to includes multiple recesses on the inner surface), 
wherein 
the first one of the transmitting elements is closer to the recess than any other transmitting element (Fig. 1 where the first one of the transmitting elements (i.e. the first line of antenna patch 120b) is closer to the recess (i.e. the recess indicated as portion 124a) than the other transmitting antenna element (i.e. the second line of antenna path 120b)),
the plurality of transmitting elements collectively have a radiation angular range (Fig. 1, implicit, the plurality of transmitting antenna elements denoted in antenna patch 120b has a collective radiation angular range), and 
the instrumented field of view of the first one of the transmitting elements has an angular range that is less than the radiation angular range (Fig. 1, implicit, the plurality of transmitting antenna elements denoted in antenna patch 120b has a collective radiation angular range where it is obvious that one transmitting antenna element would have an angular range which is less than the collective radiation angular range).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to yield the combined features of claim 16. As can be seen in the citations above, both references are related to the field of automotive radome and radar design structures and have many overlapping features in common. HONDA is very similar to the instant application as it discloses a recess on the inner surface of a radome where the recess is placed in between the transmitting and receiving element. However, HONDA fails to disclose the use of multiple transmitting and receiving antenna elements situated in a way so that one transmitting antenna element is closer to the recess than the other. This design can be easily achieved by replacing the antenna patch structure as disclosed by Ding into the antenna structure as disclosed by HONDA. Where by doing so, the first one of the transmitting antenna elements of the plurality of transmitting antenna elements would be closer to the recess than the other. By swapping the antenna structure as disclosed by Ding with the antenna element as disclosed by HONDA, a greater angular radiation range is created which would allow for a more efficient automotive radar system. 

Regarding claim 18, the combination of HONDA and Ding discloses [Note: what HONDA fails to specifically disclose is strike-through]
The radar system according to claim 16, 



Ding discloses
wherein the first one of the receiving elements is closer to the recess than any other receiving element (Fig. 1 where the first one of the receiving elements (i.e. the first line of antenna patch 120a) is closer to the recess (i.e. the recess indicated as portion 124b) than the other transmitting antenna element (i.e. the second line of antenna path 120a, i.e. the antenna line father to the right)), 
the plurality of receiving elements collectively have a reception angular range (Fig. 1, implicit, the plurality of receiving antenna elements denoted in antenna patch 120a has a collective radiation angular range), and 
the instrumented field of view of the first one of the receiving elements has an angular range that is less than the reception angular range (Fig. 1, implicit, the plurality of receiving antenna elements denoted in antenna patch 120a has a collective radiation angular range where it is obvious that one receiving antenna element would have an angular range which is less than the collective radiation angular range).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to yield the combined features of claim 18. As can be seen in the citations above, both references are related to the field of automotive radome and radar design structures and have many overlapping features in common. HONDA is very similar to the instant application as it discloses a recess on the inner surface of a radome where the recess is placed in between the transmitting and receiving element. However, HONDA fails to disclose the use of multiple transmitting and receiving antenna elements situated in a way so that one receiving antenna element is closer to the recess than the other. This design can be easily achieved by replacing the antenna patch structure as disclosed by Ding into the antenna structure as disclosed by HONDA. Where by doing so, the first one of the receiving antenna elements of the plurality of receiving antenna elements would be closer to the recess than the other. By swapping the antenna structure as disclosed by Ding with the antenna element as disclosed by HONDA, a greater angular radiation range is created which would allow for a more efficient automotive radar system. 

Regarding claim 20, the combination of HONDA and Ding discloses 
The radar system according to claim 16. HONDA further discloses [Note: what HONDA fails to disclose is strike-through], 
wherein 
the recess has a length parallel to the inner surface (see Fig. 4 which depicts the depression between 512 and 511 to have a “length” parallel to the inner surface), 
the recess has a width parallel to the inner surface and perpendicular to the length (see Fig. 2 which depicts the depression 513 to have a width parallel to the inner surface and perpendicular to the length), 

Ding discloses, 
the width varies along the length (Fig. 1 depicts indentations in the radome (i.e. the “radome” is the integrated structure of parts 108 and 106), where the indentations are on the inner side of the radome as areas depicted by 124a and 124b are open and expose the antenna elements below. Side walls (i.e. 126a/126b) are sloped and therefore, the width of the indentations varies along the length of the indentation.; Col. 5, line 61-Col. 6, line 1, “According to some exemplary embodiments, the EMI shielding performance is enhanced by sidewalls 126a, 126b of apertures 124a, 124b, respectively, in EMI shield 106. Referring to FIGS. 3A through 3C, sidewalls 126a and 126b are formed at a non-perpendicular slope with respect to the top surface of EMI shield 106. That is, sidewalls 126a, 126b are formed at some predetermined acute angle θ with respect to the plane 127 of the top surface of EMI shield 106.”). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature of the radome recess to have a width which varies along the length. Both HONDA and Ding are considered analogous arts as the both disclose radome designs used with a radar device on a vehicle. HONDA discloses most of the feature of claim 1, however, HONDA fails to specifically disclose the feature of the radome recess to have a width which varies along the length. HONDA mentions in paragraph 0050, “Note that an end of the second protrusion 512 may be provided with an inclined surface (not illustrated). In this case, preferably, the inclined surface 511b of the first protrusion 511 is provided on an opposite side of the flat surface 511a from the second protrusion 512, while the inclined surface of the second protrusion 512 is provided on an opposite side of the flat surface of the second protrusion 512 from the first protrusion 511. In other words, the inclined surface 511b of the first protrusion 511 and the inclined surface of the second protrusion 512 are preferably provided on outsides in a direction in which the first and second protrusions 511 and 512 are arranged side by side.”. From this citation, we can infer that HONDA is stating that the sides of the recess 513 are angled, which would provide the feature of the width of the recess to vary along the length. However, since this feature is not clearly disclosed in the drawings, the Examiner has provided the reference Ding to disclose the feature of having angled walls as part of the recess design. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to include the recess as disclosed by HONDA to include side walls which are angled and therefore the width of the recess varies along the length of the recess. Additionally, HONDA already discloses the concept of using angled side walls in FIG. 5, element 512b, however, since this is not a part of the recess, Ding is being used to disclose the feature. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify HONDA with Ding to incorporate the feature of the radome recess to have a width which varies along the length. Such a design would provide broader apertures for the transmitting and receiving antenna elements. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Ding (US 10074907 B2) further in view of KITAYAMA (WO 2019093022 A1, citations corresponding to provided English translation copy).

Regarding claim 10, the combination of HONDA and Ding discloses [Note: what the combination of HONDA and Ding fails to disclose is strike-through]
The radar system according to claim 9, 

KITAYAMA discloses, 
wherein a depth of the recess in a direction perpendicular to the flat surfaces of the plate is not more than half of a thickness of the plate in the same direction (Page 3, third paragraph, “The surface layer portion 12 is formed of a transparent resin having high radio wave permeability, and its thickness is about 3 mm to 4 mm… A recess 22 is formed in the surface on the back side of the surface layer 12 so as to be recessed toward the front side. The depth to the bottom of the recess 22 is about 0.5 mm. In addition, on the bottom of the recess 22 is formed a decorative layer 24 that has been decorated by coloring”; therefore, the depth of the recess being .5mm is less than half of the total thickness of 3-4 mm).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of HONDA and Ding with KITAYAMA to incorporate the feature of: wherein a depth of the recess in a direction perpendicular to the flat surfaces of the plate is not more than half of a thickness of the plate in the same direction. All three references are considered analogous arts as they all disclose an automotive radar system utilizing a specially designed radome to help in reduction of multipath noise effects. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2. HONDA states in the following paragraphs: Paragraph 0055, “In the abovementioned embodiment, the cross-sectional areas of the first and second protrusions 511 and 512 are larger than the cross-sectional areas of the radiation elements 21 and 22 of the transmitting and receiving antennae 2 and 3, respectively, but the present embodiment is not limited to this.” and Paragraph 0056, “In other words, as long as the radiation elements 21 and 22 face the first and second protrusions 511 and 512, respectively, cross sections and sizes of the radiation elements 21 and 22 and the first and second protrusions 511 and 512 may be arbitrarily selected.”.  However, the combination of HONDA and Ding fails to clearly disclose, wherein a depth of the recess in a direction perpendicular to the flat surfaces of the plate is not more than half of a thickness of the plate in the same direction.  KITAYAMA discloses this feature in the citations above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of HONDA and Ding with KITAYAMA to incorporate the feature mentioned above. The incorporation of such a feature would allow for more stability of the radome. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Ding (US 10074907 B2) further in view of Shurish (US 20180159207 A1). 

Regarding claim 14, the combination of HONDA and Ding discloses [Note: what the combination of HONDA and Ding fails to disclose is strike-through]
The radar system according to claim 1, 

Shurish discloses, 
wherein the radome is produced by injection molding including the recess (Paragraph 0035, “Referring now to FIG. 4, a method 400 for manufacturing a multi-piece vehicle radome having a non-uniform back piece is illustrated. At 404, one or more front pieces are formed using one or more first molds, e.g., via injection molding.”, where the radome defines a set of recess as shown in Fig, 3a and 3c). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of HONDA and Ding with Shurish to incorporate the feature of: wherein the radome is produced by injection molding including the recess. All three references are considered analogous as they all disclose an automotive radar system utilizing a specially designed radome. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2.  However, the combination of HONDA and Ding fails to clearly disclose, wherein the radome is produced by injection molding including the recess. Shurish discloses this feature in the citations above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of HONDA and Ding with Shurish to incorporate the feature mentioned above as injection molding is a known method of creating cavities within a radome design with the benefits of being a low-cost and highly efficient method.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 20180132337 A1) in view of Ding (US 10074907 B2) further in view of Janson (US 6830221 B1). 

Regarding claim 15, the combination of HONDA and Ding discloses [Note: what the combination of HONDA and Ding fails to disclose is strike-through]
The radar system according to claim 1, 

Janson discloses, 
wherein the recess is created by milling after producing the radome (Col. 12, lines 39-49, “The top surface of the dome 80 can be laser milled or laser exposed, baked, and etched, for providing a star tracker cavity 95 into which is received a star tracker image 94 that passes into the star tracker cavity 95 and through a star tracker lens 96 to a star tracker imaging processor 97. The cavity 95 can be open space or a glass ceramic insert. The dome is further laser milled or laser exposed, baked, and etched, to provide a plurality of phased array antenna feeds 98 and respective phased array antenna dishes 100 distributed over the outer surface of the dome in a conventional phased array configuration.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of HONDA and Ding with Janson to incorporate the feature of: wherein the recess is created by milling after producing the radome. All three references are considered analogous arts as they all disclose a radome used to mount antennas. HONDA is very similar to the instant application as it discloses a recess in the radome design and specifically discloses the features of claims 1 and 2.  However, the combination of HONDA and Ding fails to clearly disclose, wherein the recess is created by milling after producing the radome. Janson discloses this feature in the citations above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of HONDA and Ding with Janson to incorporate the feature mentioned above as milling is a known method of creating cavities within a radome design with the benefits of being compatible with many materials such as fiberglass while also being very accurate.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648